        Case 1:19-cv-07934-JGK-OTW Document 63 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MICHEL DALLEMAGNE, et al.,
                                                                 :
                                      Plaintiffs,                :   19-CV-7934 (JGK) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
OMAR KHAN, et al.,                                               :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The above-captioned action is before the undersigned for an inquest on damages.

Plaintiffs claim federal subject matter jurisdiction on the basis of diversity of citizenship, 28

U.S.C. § 1132(a)(2). “A federal court’s lack of subject matter jurisdiction is not waivable by the

parties.” Leveraged Leasing Admin. Corp. v. PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir.

1996).

         It is well settled that “a suit by or against United States citizens domiciled abroad may

not be premised on diversity.” Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 68 (2d Cir. 1990);

see also Banerjee v. Sadis & Goldberg, LLP, 715 F. App’x 99 (2d Cir. 2018) (Defendant’s domicile

in India insufficient to establish diversity jurisdiction if Defendant was, as claimed, a United

States citizen). Plaintiffs’ declarations provide no information on their citizenship(s).
      Case 1:19-cv-07934-JGK-OTW Document 63 Filed 11/04/20 Page 2 of 2




       By November 11, 2020, Plaintiffs must submit declarations stating the citizenship(s) of

each Plaintiff that is sufficient to establish subject matter jurisdiction.


       SO ORDERED.



                                                               s/ Ona T. Wang
Dated: November 4, 2020                                                   Ona T. Wang
       New York, New York                                        United States Magistrate Judge




                                                   2
